DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.  Applicant submitted fourteen certified copies of foreign priority documents while only claiming priority to thirteen foreign applications.  Chinese patent document CN 2016207291318 does not appear to be claimed despite a certified copy of this foreign application being submitted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include at least the following reference sign(s) mentioned in the description: slots 421, 422, passage 412, end 431, slot 205, pins 201 and 203, hole 207, bracket 209, pin 211, recess 501, spring 503, ribs 63, buttons 65, connectors 64.  Note: these missing reference characters were found up to the section entitled “Retractable Canopy for a Bassinet” after paragraph [00190] at which point the examiner ceased proof-reading the application (see objection to specification below).
Furthermore, the following issue(s) need to be addressed in the drawings: the leader lines to abutment faces 54 in Figs. 11 and 12 do not appear to be directed to the proper structure of the hinge.  Particularly, the structures described in ¶00164 should almost certainly be directed to the arched recessed that are vertically aligned above the central post/hinge point as these recesses/notches would catch the two posts 24 and lock the hinge until the mechanical link 20 is displaced vertically downward by the telescoping insertion of the handle.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: this application stands as a combination of several “parent” applications providing for the details of different elements of the entire stroller.  This .
The disclosure is further objected to because of the following informalities:
	after ¶0079, “OPF” should be --OF--;
	in ¶00101, “together the folding” should be --together with the folding--;
	in ¶00160, Figure 10 does not best showing the continued camming operation.  Instead Figure 6 should likely be listed;
	in ¶00163, hinge axle “46” should be --56--;
	in ¶00171, “hinge 4” should be --hinge 5--;
	in ¶00172, “mounts 60 attached” should be --mounts 60 are attached--;
	in ¶00175, “avoid an finger” should be --avoid any finger--;
	in ¶00177, “travelling the stroller” should be --travelling in the stroller--;
	in ¶00181, the retaining hook is denoted “110” while the drawings show the hook as element 190 and the opening in the cover that the hook resides is denoted 110;
	in ¶00191, “shield by baby” should be --shield a baby--;

	in ¶00196, “first hub 58” should be --first hub 57--.  Examiner notes that after this paragraph, the examiner ceased a detailed examination of the written description (e.g., noting reference character incongruities and typographical errors) and instead focused on the inventiveness and enablement aspects of the written description.
Appropriate correction is required.
Lastly, the disclosure is objected to because of the following: in ¶00153, the description of how the snib 13 cooperates with the trigger 19 does not appear to accurately detail how the unlocking operation would result in the inner handle frame 106 telescoping within the outer handle frame 108.  Particularly, the specification indicates that the snib 13 is drawn out of an aperture 136, but this aperture 136 is shown as being disposed within the hinge actuator 10 which resides within and travels with the inner handle frame 106 as it is further inserted into the outer handle frame 108.  It appears that the snib should project from the upper end of actuator 10, through the opening shown in Fig. 3 (i.e., the hole in the inner handle frame 106 shown next to ref. char 131) and that there would necessarily be a hole in the outer frame handle 108 that the trigger housing 131 covers that prevents the continued telescoping of the inner handle into the outer handle unless the trigger 19 depresses the snib 13 out of engagement with the outer handle frame’s hole (not shown).  
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 1, 11, 13, 15, 17-18, and 22 are objected to because of the following informalities:  
	in claim 1, last clause, “such that use actuation” should be --such that user actuation--; 
	in claims 11, 13, 15, 17, and 18, the preamble is still written as if these claims were still multiple dependent claims; and
	in claim 22, third line, “second portion from being” should be --second portion being--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12, 15-16, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 15 recites the limitation "the seat base" in its first line.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 is rejected as being dependent on claim 15.
	Regarding claim 22, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 23 is rejected as being dependent on claim 22.
	Claim 24 recites the limitation "the bassinette" in its first line.  There is insufficient antecedent basis for this limitation in the claim.	
	 
Allowable Subject Matter
Claims 1-24 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not appear to disclose or fairly suggest the following (in combination with the other claimed limitations and elements): a collapsible stroller frame assembly including the recited lower hinge connecting the front and rear wheel frames and which is connected to a seat frame, and an upper hinge that is also connected to the seat frame at a position spaced apart from the lower hinge; wherein the upper hinge is unlocked by user actuation of a manual release for rotation of a handle frame relative to the seat frame, and a mechanical link between .
The closest prior art includes U.S. Pat. No. 10,787,188 which discloses a stroller with a hinge that is unlocked and which unlocks a second hinge in response to a predetermined angular rotation of a frame element, but the hinges are not connected to a seat frame in a spaced apart configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEVE CLEMMONS/Primary Examiner, Art Unit 3618